DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Preliminary Amendment filed on 12/18/2020.
This action is in response to Preliminary Amendment filed on 12/18/2020.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5, and 7-10 are is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sano, US 2019/0286454 A1 (hereinafter Sano).

Per Claim 1:
Sano teaches An update control device comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of (Sano, Abstract, A control apparatus configured to control updating of a control program of an on-vehicle control device configured to control a target device installed in a vehicle; [0005], the ECU reads out and executes a control program stored in a ROM (Read Only Memory)),
inquiring of an in-vehicle electronic control unit (ECU) having dependency with an update target in-vehicle electronic control unit whether or not an update of the update target in-vehicle electronic control unit can be executed (Sano, FIG. 5, [0082] When the timing to update the control program of the ECU has come, the management server 5 transmits a download request and a URL where an updating program for the ECU 30 is stored, to the gateway 10 of the corresponding vehicle 1 (step S1); [0085] On the basis of a stopping time period due to a red signal, the gateway 10, which has received the updating request, determines whether or not updating of the control program in the stopping time period is possible (step S5A));
calculating an update time required for updating the update target in-vehicle electronic control unit (Sano, [0097] The function of the CPU 11 expressed as the acquisition unit 112 (hereinafter, acquisition unit 112) acquires an updating time period Tr which is the time period required in updating a control program. For example, the acquisition unit 112 acquires the updating time period Tr from the management server 5. As another example, the acquisition unit 112 may calculate the updating time period Tr on the basis of the size of the updating program and the throughput of the target ECU 30)); 
acquiring a stop time from when a vehicle temporarily stops until the vehicle starts traveling (Sano, FIG. 6, [0112] the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109)); and 
determining whether or not the update of the update target in-vehicle electronic control unit is to be completed within the stop time by comparing the update time with the stop time when a response indicating that the update can be executed is confirmed (Sano, [0106], The function of the CPU 11 expressed as the determination unit 113 (hereinafter, determination unit 113) compares the stopping time period Ts predicted by the prediction unit 111 and the updating time period Tr acquired by the acquisition unit 112 with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible. When the stopping time period Ts is longer than the updating time period Tr, the determination unit 113 determines that updating of the control program is possible. For example, the determination unit 113 determines whether or not updating of the control program is possible, in accordance with the determination formulas below…; FIG, 6, [0112], the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109). [0113], Next, the CPU 11 compares the stopping time period Ts and the updating time period Tr with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible. For example, when the updating time period Tr<the stopping time period Ts (YES in step S111), the CPU 11 determines that updating of the control program is possible, and requests the target ECU 30 to update the control program (step S113). Accordingly, the updating is executed).

Per Claim 2:
The rejection of claim 1 is incorporated, further Sano teaches wherein the stop time is acquired from an external device (Sano, FIG. 6, [0112] the CPU 11 waits until receiving signal information from the road side unit 8 (see FIG. 1, ROAD SIDE UNIT 8 from is an external device) or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109)).  

Per Claim 3:
The rejection of claim 2 is incorporated, further Sano teaches wherein time during which a red signal of a traffic light is turned on or time during which a crossing gate at a railroad crossing is descending is acquired as the stop time from the external device (Sano, [0085] On the basis of a stopping time period due to a red signal, the gateway 10, which has received the updating request, determines whether or not updating of the control program in the stopping time period is possible (step S5A)).  

Per Claim 5:
The rejection of claim 1 is incorporated, further Sano teaches wherein the update time is calculated on a basis of a time required for shutting down, starting up, and memory rewriting of the update target in-vehicle electronic control unit (Sano, [0103], In the case of the first memory configuration, i.e., in the case where the standby memory 332 is not included, a standby memory 131 is prepared in the storage unit 13 of the gateway 10, as shown in FIG. 2. The gateway 10 generates a new program by applying the updating program received from the management server 5 to the old program, and stores the new program in the standby memory 131. Next, the CPU 31 of the ECU 30 having received the request from the gateway 10 executes all the steps S71 to S73 in the repro mode, and writes the new program received from the gateway 10 into the function memory 331. Thus, in the case of the first memory configuration, the updating time period Tr is expressed by the formula below by use of processing time periods T1, T2, T3 of the respective steps S71 to S73. Tr=T1+T2+T3. Also, see FIG, 6, [0112], the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109). [0113] Next, the CPU 11 compares the stopping time period Ts and the updating time period Tr with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible. For example, when the updating time period Tr<the stopping time period Ts (YES in step S111), the CPU 11 determines that updating of the control program is possible, and requests the target ECU 30 to update the control program (step S113). Accordingly, the updating is executed).  

Per Claim 7:
The rejection of claim 1 is incorporated, further Sano teaches wherein 
when there is a plurality of the update target in-vehicle electronic control units, the processes further include determining whether or not updates of the respective plurality of update target in-vehicle electronic control units are to be completed within the stop time, by calculating a total time of update times calculated for the respective in-vehicle electronic control units and comparing the total time with the stop time (Sano, [0041], Each vehicle 1 is equipped with a gateway 10, a wireless communication unit 15, a plurality of ECUs 30, and various on-vehicle devices (not shown) controlled by the respective ECUs 30. [0109], Process of Determining Whether or Not Updating of Control Program is Possible [0110], FIG. 6 is a flow chart showing the specific content of the process, in step S5A shown in FIG. 5, of determining whether or not updating of the control program is possible. The process shown in the flow chart in FIG. 6 is mainly implemented by the CPU 11 of the gateway 10, as a result of the CPU 11 reading out one or a plurality of programs stored in the storage unit 13 to the RAM 12 and executing the programs. [0111], With reference to FIG. 6, when updating of the control program is requested from the management server 5 (YES in step S101), the CPU 11 of the gateway 10 acquires the updating time period Tr (step S105). Instead of the CPU 11 receiving the request from the management server 5, but upon detection of the fact that the updating program received from the management server 5 is stored in the memory, the CPU 11 may perform the determination thereafter. [0112], Next, the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109). [0113] Next, the CPU 11 compares the stopping time period Ts and the updating time period Tr with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible. For example, when the updating time period Tr < the stopping time period Ts (YES in step S111), the CPU 11 determines that updating of the control program is possible, and requests the target ECU 30 to update the control program (step S113). Accordingly, the updating is executed. [0114], Meanwhile, when the updating time period Tr ≥ the stopping time period Ts (NO in step S111), the CPU 11 determines that updating of the control program is not possible. On the basis of this determination result, the CPU 11 does not request the ECU 30 to update the control program. In this case, the CPU 11 waits until receiving the next signal information from the road side unit 8 or the like. When the CPU 11 has received the next signal information, the CPU 11 may repeat the process from step S109 again). 

Per Claim 8: 
The rejection of claim 1 is incorporated, further Sano teaches wherein when there is a plurality of the update target in-vehicle electronic control units and updates thereof are to be performed in parallel, the processes further include determining whether or not the updates of the respective plurality of update target in-vehicle electronic control units are to be completed within the stop time, by comparing a longest update time among update times calculated for the respective in-vehicle electronic control units with the stop time (Sano, [0050], The CPU 11 causes the gateway 10 to function as a relay device for relaying various kinds of information, by reading out one or a plurality of programs stored in the storage unit 13 to the RAM 12 and executing the read programs. [0051], The CPU 11 can execute a plurality of programs in parallel by switching between the plurality of programs in a time sharing manner, for example. The CPU 11 may be a CPU representing a plurality of CPU groups. In this case, a function to be implemented by the CPU 11 is a function to be implemented by the plurality of CPU groups in cooperation with each other. The RAM 12 consists of a memory element such as an SRAM (Static RAM) or a DRAM (Dynamic RAM), and temporarily stores therein programs to be executed by the CPU 11, data required in executing the programs, and the like. [0109], Process of Determining Whether or Not Updating of Control Program is Possible [0110], FIG. 6 is a flow chart showing the specific content of the process, in step S5A shown in FIG. 5, of determining whether or not updating of the control program is possible. The process shown in the flow chart in FIG. 6 is mainly implemented by the CPU 11 of the gateway 10, as a result of the CPU 11 reading out one or a plurality of programs stored in the storage unit 13 to the RAM 12 and executing the programs. [0111], With reference to FIG. 6, when updating of the control program is requested from the management server 5 (YES in step S101), the CPU 11 of the gateway 10 acquires the updating time period Tr (step S105). Instead of the CPU 11 receiving the request from the management server 5, but upon detection of the fact that the updating program received from the management server 5 is stored in the memory, the CPU 11 may perform the determination thereafter. [0112], Next, the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109). [0113] Next, the CPU 11 compares the stopping time period Ts and the updating time period Tr with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible).  

Per Claim 9: 
The rejection of claim 1 is incorporated, further Sano teaches An update control system comprising: a plurality of in-vehicle electronic control units, wherein each of the plurality of in-vehicle electronic control units includes a processor to execute a program (Sano, FIG. 1, [0041], Each vehicle 1 is equipped with a gateway 10, a wireless communication unit 15, a plurality of ECUs 30, and various on-vehicle devices (not shown) controlled by the respective ECUs 30); and 
a memory to store the program which, when executed by the processor, performs a process of responding to an inquiry about whether or not an update can be executed (Sano, [0005], In general, an ECU is implemented as an arithmetic processing unit such as a microcomputer, and the ECU reads out and executes a control program stored in a ROM (Read Only Memory), thereby realizing control of an on-vehicle device. [0009], a control apparatus is configured to control updating of a control program of an on-vehicle control device configured to control a target device installed in a vehicle. The control apparatus includes: a prediction unit configured to predict, on the basis of signal information, a stopping time period of the vehicle caused by waiting for a traffic signal; an acquisition unit configured to acquire an updating time period, the updating time period being a time period required in updating of the control program; and a determination unit configured to determine whether or not updating of the control program during the waiting for the traffic signal is possible, on the basis of a result of comparison between the stopping time period and the updating time period).  

Per Claim 10:
This is an update control method version of the update control device discussed above (claim 1), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Sano.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano, US 2019/0286454 A1 (hereinafter Sano) in view of Molin et al. US 2015/0309784 A1 (hereinafter Molin).

Per Claim 4:
The rejection of claim 1 is incorporated, Sano does explicitly teach wherein the memory stores dependency information indicating dependency between in-vehicle electronic control units; and the processes further include inquiring of an in-vehicle electronic control unit whose dependency with the update target in-vehicle electronic control unit has been confirmed on a basis of the dependency information stored in the memory whether or not the update of the update target in-vehicle electronic control unit can be executed.
However, Molin teaches wherein the memory stores dependency information indicating dependency between in-vehicle electronic control units (Molin, [0041] the software update module stored in the memory 142 of the hub controller may contain a plurality of update software components wherein an update interdependence relationship may exist between selected one of the plurality of update software components); and
the processes further include inquiring of an in-vehicle electronic control unit whose dependency with the update target in-vehicle electronic control unit has been confirmed on a basis of the dependency information stored in the memory whether or not the update of the update target in-vehicle electronic control unit can be executed (Molin, FIG. 8, [0068], the hub controller 130 of the associated motor vehicle 102 (FIG. 1) is configured to execute logic stored in the memory 142 thereof for performing an operation 800 within the updating in step 608 (FIG. 6) of coordinating an update of at least one software component of the motor vehicle with an operational condition of the motor vehicle. In step 802 the processor of the hub controller reviews a potential for update interdependence between updating first and second software components in the vehicle subsystems…A determination is made by the processor at step 804 whether an update interdependence between the first and second software component exists. When an update interdependence exists, the processor updates the second software component at 806 before updating the first software component at 808, thus essentially performing in an order in accordance with the update interdependence… FIG. 9, [0069], In step 902 the processor of the hub controller 130 determines estimated update time parameters representative of update time periods required for updating a plurality of software components of the motor vehicle with the software update module. In step 904 the processor of the hub controller determines an estimated safe operational mode parameter representative of a window time period available for updating the plurality of software components of the motor vehicle with the software update module while the motor vehicle is in the predetermined safe operational mode…A determination is made by the processor at step 906 whether the time available for the update is greater than the time required for the updates). 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the update control device disclosed by Sano to include wherein the memory stores dependency information indicating dependency between in-vehicle electronic control units; and the processes further include inquiring of an in-vehicle electronic control unit whose dependency with the update target in-vehicle electronic control unit has been confirmed on a basis of the dependency information stored in the memory whether or not the update of the update target in-vehicle electronic control unit can be executed using the teaching of Molin. The modification would be obvious because one of ordinary skill in the art would be motivated to provide methods and apparatus are provided for updating at least one software component of a motor vehicle in coordination with predetermined safe operational modes of the vehicle permitting the updating without danger to a driver operating the motor vehicle. (Molin, Abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 2019/0286454 A1 (hereinafter Sano) in view of Murata et al. US 2013/0132939 A1 (hereinafter Murata).

Per Claim 6:
The rejection of claim 1 is incorporated, further Sano teaches wherein when there is a plurality of the update target in-vehicle electronic control units, the processes further include performing, [in order of update priority], determinations each of which is a determination as to whether or not an update of a corresponding one of the update target in-vehicle electronic control units is to be completed within the stop time (Sano, [0106], The function of the CPU 11 expressed as the determination unit 113 (hereinafter, determination unit 113) compares the stopping time period Ts predicted by the prediction unit 111 and the updating time period Tr acquired by the acquisition unit 112 with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible. When the stopping time period Ts is longer than the updating time period Tr, the determination unit 113 determines that updating of the control program is possible. For example, the determination unit 113 determines whether or not updating of the control program is possible, in accordance with the determination formulas below…; FIG, 6, [0112], the CPU 11 waits until receiving signal information from the road side unit 8 or the like. When the CPU 11 has received the signal information (YES in step S107), the CPU 11 predicts the stopping time period Ts due to a red signal at an intersection present downstream, on the basis of the acquired signal information and information indicating the traveling state (position, speed, etc.) of the vehicle 1 (step S109). [0113], Next, the CPU 11 compares the stopping time period Ts and the updating time period Tr with each other, and determines, on the basis of the comparison result, whether or not updating of the control program is possible).  
Sano does not explicitly teach the processes further include performing, in order of update priority. However, Murata et al. teaches wherein when there is a plurality of the update target in-vehicle electronic control units, the processes further include performing, in order of update priority, determinations each of which is a determination as to whether or not an update of a corresponding one of the update target in-vehicle electronic control units is to be completed  (Murata, [0034], The rewrite ECU determining function 16 is a function for determining an ECU (program) which can perform rewriting within the charging time among the ECUs 20 (programs), which are rewrite targets. When the charging time calculation function 14 calculates the charging time (or the user designates the charging time) and the rewrite time calculation function 15 calculates the total rewrite time, the rewrite ECU determining function 16 determines whether the charging time is equal to or more than the total rewrite time. When the charging time is equal to or more than the total rewrite time, the rewrite ECU determining function 16 determines to perform rewriting in all of the ECUs 20 which are rewrite targets. When the charging time is less than the total rewrite time, the rewrite ECU determining function 16 extracts an appropriate ECU (program) which can perform rewriting within the charging time from the ECUs 20 (programs), which are rewrite targets. As the extracting method, for example, when there are a plurality of ECUs 20 (programs), which are rewrite targets, combinations thereof are examined (in some cases, the ECUs are independently examined), the rewrite time between the combinations and the charging time are compared, and the most effective combination within the charging time is extracted. When there is one ECU 20 (program), which is a rewrite target, extraction is not performed (rewriting is not performed). As a method of extracting the most effective combination, for example, when there are a plurality of ECUs (ECUs which are interdependent) which are associated with each other and require rewriting, the plurality of ECUs are extracted. When there is an ECU with high priority on traveling or safety, the ECU with high priority is extracted. Then, the rewrite ECU determining function 16 instructs each target ECU 20 which is determined to perform rewriting to perform rewriting. When the rewrite data is rewritten during charging while being downloaded, for example, the rewrite ECU determining function 16 stops the rewriting when it is determined that the communication time required for download cannot be ensured).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the update control device disclosed by Sano to include wherein when there is a plurality of the update target in-vehicle electronic control units, the processes further include performing, in order of update priority using the teaching of Murata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide the program update device includes: a charging time acquiring unit that acquires a charging time of the battery; an update time acquiring unit that acquires a time required to update the program; a comparison unit that compares the charging time acquired by the charging time acquiring unit and the program update time acquired by the update time acquiring unit; and an update unit that updates the program on the basis of the comparison result of the comparison unit.. (Murata, [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0019877 A1 teaches a method for transmitting data, particularly programs or software, between a data processing unit on the provider side, particularly a server, and at least one data processing unit on the user side, particularly a programmable control unit in a motor vehicle. The provider-side data processing unit and the user-side data processing unit being, in each case, operatively connected to a transmitting/receiving device for the wireless transmission and/or reception of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191